Citation Nr: 1435273	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a brain disability, to include as secondary to Agent Orange exposure or prostate cancer radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from November 1957 to May 1958; and from July 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On his July 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  The Board notes, however, he withdrew such request by way of January 2014 correspondence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in these files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes in his original May 2011 claim, the Veteran, through his representative raised a claim that his brain disorder was either due to in-service Agent Orange exposure or secondary to his service-connected prostate cancer, i.e., secondary to prostate cancer radiation therapy.  Subsequent to the November 2011 rating decision, the Veteran was afforded a VA examination in October 2012, and the examiner opined that the Veteran's cognitive disorder was not incurred in or caused by an in-service injury, event, or illness.  The examiner also found that the brain disorder was not related to in-service Agent Orange exposure.  There was no opinion offered as to whether or not the Veteran's brain disorder was secondary to residuals of prostate cancer, to include prostate cancer radiation therapy; nor does it appear as if the examiner was asked to provide such opinion.

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for prostate cancer, and underwent radiation for such disorder, a VA examination and opinion as to whether such service-connected disability caused or aggravated his brain disorder is necessary. 

Notably, the RO has provided the Veteran with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a brain disorder (see June 2011 letter). 

Finally, on remand, the Veteran should be given an opportunity to identify any additional healthcare provider who has treated him for any brain problems.  Thereafter, any identified records, to include those from the Salt Lake City, Utah, VA Medical Center dated from November 2012 to the present, should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for his brain disorder.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from the Salt Lake City VA Medical Center dated from November 2012 to the present.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his brain disability. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder (paper and electronic) has been reviewed.

The examiner should confirm any diagnosis of brain disorder.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated (permanently worsened) by his service-connected prostate cancer residuals, to include the radiation therapy he received for the prostate cancer.

In rendering his or her opinion, the examiner must consider any of the Veteran's statements regarding the onset of his claimed brain disability and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided.

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



